Case 21-20935-jrs      Doc 23   Filed 09/13/21 Entered 09/13/21 10:43:06         Desc Main
                                Document      Page 1 of 3




                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF GEORGIA
                                GAINESVILLE DIVISION

IN RE:                              )
                                    )             Case No. 21-20935-jrs
DEAN A. DITMAR and KELLY E. DITMAR, )
                                    )             Chapter 11
     Debtors.                       )

            NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

         PLEASE TAKE NOTICE that the undersigned hereby appears as counsel for Ameris

Bank, through acquisition and merger with Hamilton State Bank (“Creditor”), a creditor and

party in interest herein, and, pursuant to 11 U.S.C. §§ 342 and 1109(b) and FED. R. BANKR. P.

2002, 9007, and 9010, hereby requests that all notices given or required to be given in this

case, and all papers served or required to be served in this case, be served upon Creditor by

and through:

                                   Samantha L. Tzoberi
                                     Golder Law, LLC
                                   101 Village Parkway
                                  Building One, Suite 400
                                 Marietta, Georgia 30067
                                     (404) 252-3000
                                 sam@golderlawfirm.com

         PLEASE TAKE FURTHER NOTICE that pursuant to 11 U.S.C. § 1109(b), the foregoing

request includes notices and papers referred to in the Federal Rules of Bankruptcy

Procedure and additionally includes, without limitation, notices of any application,

complaint, demand, hearing, motion, petition, pleading, or request, whether formal or

informal, whether written or oral, and whether transmitted or conveyed by mail, telephone,

electronically, or otherwise.
Case 21-20935-jrs       Doc 23    Filed 09/13/21 Entered 09/13/21 10:43:06            Desc Main
                                  Document      Page 2 of 3




       PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and Request for

Service of Papers shall not be deemed or construed as Creditor’s (a) waiver of the right to

have final orders in non-core matters entered only after de novo review by the United States

District Court; (b) waiver of the right to trial by jury in any proceeding so eligible in this case

or in any case, controversy, or proceeding related to this case; (c) waiver of the right to have

the United States District Court withdraw the reference in any matter subject to mandatory

or discretionary withdrawal; (d) waiver of the right to contest jurisdiction or appropriate

venue to this proceeding or any related proceeding; or (e) waiver of any other rights or

claims, actions, defenses, setoffs, or recoupments that Creditor has or may have, in law or in

equity, all of which rights, claims, actions, defenses, setoffs, and recoupments Creditor

expressly reserves. This Notice of Appearance and Request for Service of Papers is not, and

shall not be construed to be, a consent by Creditor pursuant to 28 U.S.C. § 157(c)(2).

       This 13th day of September 2021.



                                                     /s/ Samantha Tzoberi
                                                     Samantha L. Tzoberi
                                                     Georgia Bar No. 140809


GOLDER LAW, LLC
101 Village Parkway
Building 1, Suite 400
Marietta, Georgia 30067
Telephone: (404) 252-3000
E-mail: sam@golderlawfirm.com




                                                2
Case 21-20935-jrs      Doc 23     Filed 09/13/21 Entered 09/13/21 10:43:06          Desc Main
                                  Document      Page 3 of 3




                                 CERTIFICATE OF SERVICE

       This is to certify that I have this day served upon the following a copy of the foregoing

Notice of Appearance and Request for Service of Papers by placing a copy of same in the U.S.

Mail with sufficient postage affixed thereon to ensure delivery to:

       Dean A. Ditmar
       Kelly E. Ditmar
       3085 Wills Mill Road
       Cumming, Georgia 30041

        The following parties will receive electronic service in this case through the electronic
filing system:

         Thomas T. McClendon                    Tamara M. Ogier
         Jones & Walden, LLC                    Chapter 11 Subchapter V Trustee
         699 Piedmont Avenue Ne                 Ogier, Rothschild & Rosenfeld, PC
         Atlanta, Georgia 30308                 Post Office Box 1547
                                                Decatur, Georgia 30031

         David S. Weidenbaum
         Office of the US Trustee
         75 Ted Turner Drive SW
         362 Richard B. Russell Building
         Atlanta, Georgia 30303


       This 13th day of September 2021.

                                                    /s/ Samantha Tzoberi
                                                    Samantha L. Tzoberi
                                                    Georgia Bar No. 140809


GOLDER LAW, LLC
101 Village Parkway
Building 1, Suite 400
Marietta, Georgia 30067
Telephone: (404) 252-3000
E-mail: sam@golderlawfirm.com


                                               3
